Citation Nr: 1711598	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  98-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic lumbar spine disorder, to include herniated nucleus pulposus, degenerative disc disease, and spondylosis at the L5/SI level.

2.  Entitlement to service connection for bilateral knee disabilities, to include meniscal tear, and degenerative joint disease.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1967 to August 1970, to include service in Vietnam.  The Veteran's military awards and decorations include the Combat Action Ribbon.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A review of the record reveals that, in October 2000, the Board denied entitlement to service connection for a herniated nucleus pulposus, as well as for a bilateral knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2003 Order, vacated the Board's decision and remanded it for compliance with the Veteran's Claims Assistance Act of 2000 (VCAA).  In a decision of August 2005, the Board once again denied entitlement to service connection for a herniated nucleus pulposus.  At that same time, the Board remanded the issue of entitlement to service connection for degenerative joint disease of the bilateral knees for additional development.  In a Joint Motion for Remand (JMR), the VA and the Appellant requested remand of the Board's August 2005 denial, stating that the Board did not consider the provisions of 38 U.S.C.A. § 1154(b).  

In a decision of August 2008, the Board once again denied entitlement to service connection for a chronic disorder of the lumbar spine.  The Veteran appealed that decision to the Court, which in a June 2011 Memorandum Decision, vacated the Board's decision and remanded the case to the Board for further development.  In April 2012 the Board remanded the Veteran's case to the RO with the following instructions: (1) allow the Veteran the opportunity to furnish information about his in-service injuries; and (2) provide the Veteran with a VA examination with the appropriate examiner to determine the nature and etiology of his low back disability.  The Veteran was afforded an examination by a VA orthopedic surgeon in May 2012.

In August 2012, the Board once again denied the Veteran's service connection claim for a lumbar spine disability.  The Veteran again appealed to the Court.  In September 2013, the Court once again vacated the Board's August 2012 decision and remanded the Veteran's case to the Board for further review.

In June 2014, the Board remanded the Veteran's claims for service connection for a low back disability and bilateral knee disability for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has low back and knee pathology as a result, at least in part, from strenuous duties and activities, including heavy lifting, at least some of which occurred in combat.  Prior actions by the Court have essentially required that an in-service back and/or knee injury should be presumed in combat, despite the lack of any pertinent findings in the service treatment records.  The examinations conducted thus far are inadequate for rating purposes on that point, as contended by the Veteran's representative.  Accordingly, further record review and opinion will be requested by another appropriate specialist.

Regarding the knees, treatment records associated with his service treatment records reveal complaints of knee pathology prior to service.  He apparently was treated at military facilities as a dependent.  A complete review of those records should be undertaken and discussed as part of the opinion(s) requested below.

As to the back, the reviewer will be asked to assume that there was some back injury in service.  (Most recently on examination it was noted that the Veteran did not specify the any type of injury and so the examiner could not comment without resort to speculation.  The Veteran is free to set forth any specific injury that he recalls.)  The examiner will also be asked to comment on whether any back pathology found now could be reasonably attributed to the stresses and activities normal to combat service.

Finally, prior to entry of any opinion(s) the Veteran will be offered an opportunity to identify any records of pertinent treatment that have not been associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him an opportunity to identify any documents or treatment records pertinent to the issues on appeal that have not been associated with the file to date.  He should be asked to provide any needed releases, and to identify any approximate dates and locations of treatment.  All attempts to obtain records should be documented in the claims folder.

2. Forward the electronic claims folders to an orthopedic surgeon who has not previously examined the Veteran.  The examiner must assume that there was a back injury of some type, and a knee injury of some type, during combat.

The examiner is also asked to consider the Veteran's reported history of strenuous activity and heavy lifting in service and offer an opinion as to whether any chronic back or knee pathology found would as likely as not (50 percent probability or more) be related to those kinds of stress and activity.

Further, with regard to the knees, the examiner should offer an opinion as to whether the Veteran's current bilateral knee disability, however diagnosed at least as likely as not had its origin during or is in some way the result of the Veteran's period of active military service.  In providing this opinion the examiner should attempt to resolve prior conflicting opinions regarding the nature and etiology of the Veteran's knee disability to include addressing the issue of aggravation of any preexisting disability during service and specifically commenting on the medical significance if any of the absence of evidence of knee pathology during and after service until the 1990's.  Finally, the examiner should specifically address the relationship if any between the Veteran's preexisting hypermobile/dislocation patellar disability his period of service and his current knee diagnosis.

Regarding the Veteran's claimed low back disability the examiner should offer an opinion as to whether that disability however diagnosed, at least as likely as not had its origin during or is in some way the result of the Veteran's period of active military service.  In so doing the examiner is instructed that he must presume the incurrence of an in service back injury of some sort, consistent with the Veteran's combat service and indicate whether the presumed in service condition is causally related to the Veteran's currently diagnosed back disability.  Moreover in offering his opinion the examiner may not discount the incurrence of an inservice injury due to a lack of evidence of injury or treatment in the Veteran's service medical records.  Further, it should be indicated whether any pathology found might be the type caused by strenuous activity or heavy lifting in service.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder In addition, the examiner must specify in his report that the claims file has been reviewed. 

3. Thereafter, readjudicate the matters on appeal.  If the benefits sought are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



